United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-55
Issued: March 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 17, 2013 appellant, through her attorney, filed a timely appeal from the
June 14, 2013 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability commencing
May 27, 2010 causally related to her accepted employment injuries.
On appeal, appellant’s attorney contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a July 10, 2012 decision, the Board
affirmed OWCP’s December 1, 2011 decision, finding that appellant had not established a
recurrence of total disability commencing May 27, 2010 causally related to her accepted
employment injuries. The Board found that she failed to provide any evidence to establish a
change in the nature and extent of her employment-related conditions or a change in the nature
and extent of her limited-duty requirements such that she was unable to perform her modified
mail handler position. The facts of the case, as set forth in the Board’s prior decision, are
incorporated herein by reference. The relevant facts are set forth below.
OWCP accepted that on January 14, 2010 appellant, then a 40-year-old mail handler,
sustained employment-related cervical, thoracic and lumbosacral sprains, strains and contusions
and disc herniation at T6-7. Appellant stopped work on January 16, 2010. On January 19, 2010
she was released to return to modified work with restrictions that included no lifting, pushing or
pulling more than 10 pounds and no stooping, bending or crouching.
Appellant returned to full-time work as a modified mail handler effective
January 20, 2010. The duties of the position required her to prepare all classes of flats mail. The
physical requirements involved no lifting, pushing or pulling more than 10 pounds.
Appellant stopped work as a modified mail handler and filed Form CA-7 claims
requesting compensation for leave without pay (LWOP) commencing May 27, 2010.
By letter dated June 4, 2013, appellant, through her attorney, timely requested
reconsideration before OWCP of the December 1, 2011 denial of her recurrence claim. Counsel
cited to Board precedent and contended that accompanying evidence was sufficient to establish
her claim.
In a July 25, 2012 letter, appellant requested that OWCP accept her claim for a
psychological condition. In a statement with an illegible date, she stated that the job assigned
under her restrictions was causing increased pain related to her existing injuries in her back
between her shoulders, neck, shoulders and both elbows. Appellant submitted the employing
establishment’s job offers related to her limited-duty modified mail handler position. She also
submitted CA-7 forms requesting compensation for LWOP from June 30, 2012 to May 31, 2013.
In progress reports dated July 27, 2012 to May 7, 2013, Janet Ross, a physician’s
assistant, listed findings on examination. She diagnosed cervical and lumbosacral strains and
sprains, thoracic disc displacement and thoracic spine pain. In prescriptions dated July 27 to
January 15, 2013, Ms. Ross placed appellant off work from October 1, 2012 through
June 1, 2013.
Dr. James P. Bressi, an anesthesiologist, in a July 20, 2012 report, advised that appellant
met the criteria to participate in a chronic pain management program. On July 27 and
November 11, 2012 he ordered physical therapy and an aquatic treatment for appellant’s neck
2

Docket No. 12-497 (issued July 10, 2012).

2

sprain and strain, displaced thoracic intervertebral disc and thoracic spine pain. A January 15,
2013 report from Dr. Bressi noted appellant’s complaint of cervical, thoracic and lumbar spine
pain and that she was employed, but unable to work. Dr. Bressi listed essentially normal
findings on physical examination of the cervical, thoracic and lumbar spines with the exception
of pain on palpation, muscle tightness and limited range of motion. He reported normal
neurological examination findings. Dr. Bressi diagnosed cervical and lumbosacral strains and
sprains, thoracic disc displacement and thoracic spine pain. In a May 7, 2013 duty status report,
he listed appellant’s restrictions which included no lifting, kneeling, bending, stooping, twisting,
pulling, pushing, reaching above the shoulder, driving a vehicle and operating machinery.
Appellant could intermittently stand one to two hours per day, and walk and perform simple
grasping and fine manipulation one hour a day. In a May 30, 2013 prescription, Dr. Bressi
placed her off work from June 1 through December 31, 2013.
Duty status reports dated August 21 and October 16, 2012 contained illegible signatures.
The reports stated that appellant could not work.
Treatment notes from appellant’s physical therapists addressed her treatment from
September 6 through October 11, 2012.
In a June 14, 2013 decision, OWCP denied modification of the April 15, 2011 decision.
It found that appellant did not submit sufficient rationalized medical evidence to establish total
disability from her limited-duty mail handler position.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
3

Following issuance of OWCP’s June 14, 2013 decision, appellant submitted additional evidence. The Board
may not consider such evidence for the first time on appeal as its review is limited to the evidence that was before
OWCP at the time of its decision. 20 C.F.R. § 501.2(c)(1).
4

20 C.F.R. § 10.5(x).

5

Id.

3

this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.6
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.7
ANALYSIS
The Board previously found that appellant had not sustained a recurrence of disability as
of May 27, 2010 causally related to her accepted employment-related cervical, thoracic and
lumbosacral sprains, strains and contusions and disc herniation at T6-7. There was insufficient
evidence to establish a change in her employment-related conditions and/or a change in the
nature and extent of her limited-duty work assignment. Appellant requested reconsideration
before OWCP and submitted additional evidence. She must demonstrate either that her
conditions have changed such that she could not perform the activities required by her modified
job or that the requirements of the limited light-duty job changed.
The Board finds that the evidence does not establish that the limited light-duty job
requirements were changed or withdrawn or that appellant’s employment-related conditions
changed such that they precluded her from performing limited light-duty work.
Dr. Bressi’s January 15, 2013 report diagnosed appellant with cervical and lumbosacral
strains and sprains, thoracic disc displacement and thoracic spine pain. On May 30, 2013 he
placed appellant off work from June 1 to December 31, 2013. Dr. Bressi did not adequately
explain appellant’s disability for work due to the accepted cervical, thoracic and lumbosacral
strains and sprains. He noted pain on palpation, muscle tightness and limited range of motion.
Dr. Bressi did not provide sufficient opinion addressing how appellant’s disability was causally
related to the accepted employment injuries. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value.8 None of the other
reports from Dr. Bressi offer an opinion on whether appellant sustained a recurrence of total
disability commencing May 27, 2010 due to the accepted employment injuries. The Board finds,
therefore, that Dr. Bressi’s reports are insufficient to establish appellant’s claim.
The laboratory tests which revealed appellant’s medication levels are insufficient to
establish appellant’s claim for a recurrence of total disability. This evidence does not provide

6

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Peterson, 52 ECAB 120 (2000); Terry R. Hedman, 38
ECAB 222, 227 (1986).
7

James H. Botts, 50 ECAB 265 (1999).

8

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

4

any opinion addressing her disability for work during the claimed period due to the accepted
injuries.9
The progress notes and prescriptions of Ms. Ross, a physician’s assistant, and the
treatment records from appellant’s physical therapists have no probative value in establishing her
claim. Neither a physician’s assistant nor a physical therapist is a physician as defined under
FECA.10 The duty status reports which were signed by a provider with an illegible signature also
have no probative medical value as there is no indication that the documents were from a
physician.11
Appellant has not met her burden of proof to establish a change in the nature and extent
of the injury-related conditions or a change in the nature and extent of the limited light-duty
requirements which would prohibit her from performing the limited light-duty position she
assumed after she returned to work.
On appeal, counsel contended that OWCP’s decision was contrary to fact and law. For
the reasons stated above, the Board finds that appellant did not submit sufficient evidence in
support of her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability commencing May 27, 2010 causally related to her
accepted employment injuries.

9

Id.

10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).
11

See C.B., Docket No. 09-2027 (issued May 12, 2010) (reports lacking proper identification do not constitute
probative medical evidence).

5

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

